DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 10, the limitation, “a mult”, in line 1, renders the claim vague and indefinite, because it is unclear if it is the same mult as in claims 4 and 9 or a different mult. For the Office Action below, it is presumed it is the same mult as in claims 4 and 9.
	Claim 10 recites the limitation "said mult threader" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is this limitation referring to the mult threader assembly or the mult threader frame? For the Office Action below, it is presumed the limitation is referring to the mult threader frame.

Claim 12 recites the limitations "said fixed clamp bar" and “said movable clamp bar” in lines 2-3 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the Office Action below, it is presumed the “bar” limitation should be - -member- - as in Claim 1 to proper antecedent basis.

Claim 13 recites the limitation "said recoiler mandrel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said gripping slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said leading end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation “end” should be - -edge- - as in claim 9 to provide antecedent basis.

Claim 14 recites the limitation "said recoiler mandrel" in lines 2 and 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "said recoiler mandrel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitations "said fixed clamp bar" and “said movable clamp bar” in lines 2 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the Office Action below, it is presumed the “bar” limitation should be - -member- - as in Claim 17 to proper antecedent basis.

Claim 27 recites the limitation "a leading end" in line 2, which renders the claim vague and indefinite, because it is unclear if it is the same as the leading edge in Claim 24 or a different structure. For the Office Action below, it is presumed it is the same as the leading edge in Claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cauffiel (US-4270684). Regarding Claim 1, Cauffiel discloses a mult threader assembly comprising: a mult threader frame 106,108; a movable carriage 96,98 that is slidably disposed on said frame; a fixed clamping member 64 (fixed with respect to the movable carriage); a separator shaft 92 mounted on said movable carriage; and a movable clamping member 70 mounted on said movable carriage (Figures 1-4).

Regarding Claim 8, Cauffiel discloses a slitter 12 for slitting a strip of metal (see Column 2, Lines 1-9).

Regarding Claim 17, Cauffiel disclose a method of threading mults, comprising: providing a mult threader frame 106,108; slidably disposing a movable carriage 96,98 on said frame; providing a fixed clamp member 64 (fixed with respect to the movable carriage); mounting a separator shaft 92 on said movable carriage; and mounting a movable clamping member 70 on said movable carriage (Figures 1-4).

Claim(s) 1-2, 8, 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsunaga (US-6964392). Regarding Claim 1, Matsunaga discloses a mult threader assembly 16 comprising: a mult threader frame 28; a movable carriage (38 and extension that carries 34 as shown in transition of Figures 3 to 4) that is slidably disposed on said frame; a fixed clamping member 32; a separator shaft mounted 34 on said movable carriage; and a movable clamping member 30 mounted on said movable carriage (Figures 1-14). It is noted that although assembly 16 is disclosed as a tensioning device, it is capable of acting as a threader device it that it can clamp the mult ends and guide them to the recoiler mandrel (at 18) when first threading up the machine.

Regarding Claim 2, Matsunaga discloses the moveable clamping member is moved by one or more hydraulic cylinders 40 (see Figure 7 particularly) (Figures 1-14).

Regarding Claim 8, Matsunaga discloses a slitter 14 for slitting a strip of metal (see Column 1, lines 10-12) (Figures 1-14).

Regarding Claim 17, Matsunaga discloses a method of threading mults, comprising: providing a mult threader frame 28; slidably disposing a movable carriage (38 and extension that carries 34 as shown in transition of Figures 3 to 4) on said frame; providing a fixed clamp member 32; mounting a separator shaft 34 on said movable carriage; and mounting a movable clamping member 30 on said movable carriage (Figures 1-14). It is noted that although assembly 16 is disclosed as a tensioning device, it is capable of acting as a threader device it that it can clamp the mult ends and guide them to the recoiler mandrel (at 18) when first threading up the machine.

Regarding Claim 18, Matsunaga discloses moving the movable clamping member via one or more hydraulic cylinders 40 (see particularly Figure 7) (Figures 1-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Matsunaga (US-6964392). Regarding Claim 2, Cauffiel discloses the mult threader of claim 1, as advanced above, wherein the movable clamping member is moved by a screw jack 76,78,82,84, but does not expressly disclose the movable clamping member is moved by one or more hydraulic cylinders.
However, Matsunaga teaches a movable clamping member 30 moved by one or more hydraulic cylinder 40 (see particularly Figure 7) (Figures 1-14). Because both Cauffiel and Matsunaga teach a movable clamping device in a mult handling machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydraulic cylinders of Matsunaga for the screw jack of Cauffiel to allow the clamping force to be automatically controlled as shown by the control diagram in Figure 7.

Claim(s) 3-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Cauffiel et al. (US-3863858). Regarding Claim 3, Cauffiel discloses the mult threader of claim 1, as advance above, but does not expressly disclose one or more separator discs mounted on said separator shaft; and a gap is formed between adjacent separator discs to accommodate a width of a mult threaded between said adjacent separator discs.
However, Cauffiel et al. teaches a mult handling device comprising a separator shaft 96 comprising one or more separator discs 102 mounted on the separator shaft; and a gap (formed by spacers 100) is formed between adjacent separator discs to accommodate a width of a mult threaded between said adjacent separator discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the separator discs of Cauffiel et al. to the separator shaft of Cauffiel to aid in maintaining the mults in parallel relationship and with proper spacing as taught by Cauffiel et al. at Column 3, Lines 41-53.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cauffiel (US-4270684) in view of Rogers (US-3999665). Regarding Claim 7, Cauffiel discloses the mult threader assembly of claim 1, as advanced above further comprising a recoiler mandrel 16 (Figures 1-4), but does not expressly disclose the recoiler mandrel having a gripping slot for receiving the mults threaded on the recoiler mandrel.
However, Rogers teaches a mult handling device comprising a recoiler mandrel 28 having a gripping slot 32 for receiving mults 26 threaded on the recoiler mandrel (Figures 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the gripping slot of Rogers to the recoiler mandrel of Cauffiel to securely hold the leading ends of the mults as taught by Rogers at Column 3, Lines 11-18.

Allowable Subject Matter
Claims 5-6, 9, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-16 and 26-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619